PER CURIAM.
Appellant challenges his conviction for dealing in stolen property, claiming that his motion for judgment of acquittal should have been granted because the evidence was insufficient to show that the property appellant pawned was the same property taken from the victim. However, we conclude that there was sufficient circumstantial evidence presented that linked the stolen property to the victim and to the appellant to survive the motion. See Barton v. State, 302 So.2d 799, 799 (Fla. 2d DCA 1974)(“[i]t is well established that identity of stolen property may be determined by the jury from circumstantial evidence”) (citations omitted); see also State v. Fort, 380 So.2d 534, 536 (Fla. 5th DCA 1980).
As to appellant’s complaint regarding closing argument, the matters were not *759preserved. We have reviewed the closing argument, and we conclude that the matters raised do not constitute error.
Affirmed.
WARNER, C.J., KLEIN, J„ and OWEN, WILLIAM C., Jr., Senior Judge, concur.